Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 1 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 2 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 3 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 4 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 5 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 6 of 9
Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 7 of 9
            Case 20-01044-abl      Doc 1    Entered 03/25/20 16:22:23      Page 8 of 9
     \t-                                                                            Electronically Filed
                                                                                      09124120t9

       BENJAMIN B. CI.IILDS, ESQ.
                                                                                      CLERK OF THE COURT
 1
       Statc Bar # 3946
       B]]NJAMIN B. CHiLDS. LTD.
 a
 L
       318 South Maryland Parkway
       Las Vesas. Nevada 89101
 a
 J
      I'elephdnei (7 02) 38 5 -3865
      F'acsimile: (702\ 385-1847
 A
 T    ben(Ebenchilds.6om
      AttoYnev for Plaintiff
 5
      ln conjunction vlith Legal Aid Center of Southern Nevada Pro Bono Project

 o                                     DISTRICT COURT
                                    CLARK COTINTY. NEVADA
 7
      JAM1IS PICONII                                  )      CASB NO. D-14-49s928-P
 6                                                    )      DEPT. NO, N
                    Plaintil'1'                       )
 o    v.)                                                    AMENDED
                                                      )      JUDGMENT
10    RENELYN IIAUTISTA nka RENELYN SCHITAMM)
                                                      I
11                  Defendant                         )

T2
             This Amended Judgment is filed to correct the name of Defendant, which was
13
       misspelled in the Judgment filed September 17,2019.
T4
             Judgment is entered in favor of attorney BENJAMIN B. CHILDS against
15
       RENELYN BAUTISTA nka RENELYN SCHRAMM for attorney fees in the amount of
1a
i0
       $38,780.00 and court costs advanced in the amount of $1,803.04, for a total judgment
14
II
       amount of $40,583.04.
I6
             The basis for this judgment is set forth in the AMENDED DECISION AND
19
       ORDER ON AWARD OF ATTORNEY'S FEES/COSTS filed August21,2019 and the
20
       DECISION AND ORDER filed June 1 8,2019. Plaintiff was the prevailing party.,
21
      Attorney fees are awarded under NRS 125C.250, set forth below,
22

23
             NRS 125C.254 * Attorney's fees and costs:
24

25
             Except as othenvise provided in NRS 125C.0689, in an action to
             determine legal custody, physical custody or visitation with respect to a
27
             child, the court may order reasonable fees of counsel and experts and
28
             other costs of the proceeding to be paid in proportions and at times
29
             determined by the court.
30

3l
)z                                                                                        hw
                                                                                      Page   I of   2
           Case 20-01044-abl   Doc 1   Entered 03/25/20 16:22:23   Page 9 of 9
      !

            This judgment is awarded after a custody trial requeeted by
 1
      Defendant without reaeonable grounds. BENJAMIN B. CHILDS wqs the
a
z
      attorney for Plaintiff JA:ME$ PICONE during that proceeding.
 3
            This judgment is collectable by any legal means with the unpaid
 4
      principal arnount accruing interest at the legal rate pursuant to NRS
      17.130(2).
 6

 7

 8

 9

t0
li
t2
l3
L4

15

16
      Attorney for Plaintitf
17,

1B

19

20

2l
22

23

24

25

26
2'l
28
29

30

3l
32                                                                               BBo
                                                                            Paga}af   2
